MEMORANDUM **
Jose Luis Lara-Jaimes and Crispina Diaz-Rodriguez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“Board”) dismissal of their appeal of an immigration judge’s denial of their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the Board’s discretionary determination that petitioners failed to demonstrate exceptional and extremely unusual hardship. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003). Petitioners’ contentions regarding the agency’s weighing of evidence and its failure to mention certain Board precedent in its decisions do not state a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
Petitioners’ request that we refer this case to mediation in light of pending immigration legislation is denied.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.